Inasmuch as the stipulation between the attorneys for the respective parties in this court provides that the proceedings be so amended as to treat the case as one of certiorari and not of mandamus, the decision of this court is as follows: Determination of the Public Service Commission annulled, and the proceedings remitted to said Public Service Commission for consideration. All concurred. Leave to appeal to the Court of Appeals granted, and the following question certified: “ Has the Public Service Commission *945jurisdiction and power, under the facts shown, to regulate the rate of fare to be charged by the respondent?”